Citation Nr: 0948871	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  00-23 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the groin, to include the left spermatic cord (formerly 
claimed as an inguinal hernia).


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 7, 1976 to April 
1, 1976.  The record indicates that the Veteran was 
incarcerated at the time he filed his claim for benefits, and 
that he continues to be incarcerated.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the benefit sought on appeal.  
The Veteran's appeal was later transferred to the RO in Waco, 
Texas.

The Board first considered the Veteran's appeal in October 
2004.  At that time, the Board remanded the Veteran's appeal 
in order to obtain additional service treatment records.  In 
May 2005, the Board again considered the Veteran's appeal.  
The Board found that, although the Veteran sustained a groin 
injury while on active duty, there was no post-service 
medical evidence of any residuals of that injury.  Without 
such evidence of a current injury, the Board found that no 
further development of the Veteran's appeal was warranted, 
and denied the Veteran's claim.

The Veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court); in September 2006, 
the Court granted a joint motion for remand.  The Court 
vacated the Board's decision finding that VA failed in its 
duty to assist under the Veterans Claims Assistance Act of 
2000 (VCAA) by not employing the requisite amount of effort 
to afford the incarcerated Veteran a medical examination; in 
addition, VA failed in its duty to assist the Veteran in 
obtaining private medical records.

On appeal again in March 2007, the Board remanded the case 
for further development, to include providing appropriate 
VCAA notice; obtaining private medical records; and providing 
a VA examination to determine whether the Veteran has current 
residuals of the in-service groin injury.  The RO provided an 
additional SSOC in November 2009.

Because the Board determines that the AMC failed to comply 
with its March 2007 remand order, the appeal is again 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the Veteran if further action 
is required on his part.





REMAND

The Board finds that the AMC failed to comply with the March 
2007 Board Remand directive.  Specifically, the AMC did not 
attempt to obtain the names and addresses of all medical 
professionals who have ever treated the Veteran for a groin 
injury, to include the left spermatic cord.  Furthermore, 
while the AMC did request medical records from Parkland 
Health & Hospital System in Dallas, Texas, no response was 
received and no additional attempt was made to obtain those 
records.  In addition, the Board notes that in correspondence 
received May 2009, the Veteran indicated that he has received 
treatment for residuals of his groin injury from several 
private providers.  It does not appear that the RO attempted 
to obtain those records.  The Board notes that the AMC did 
not request records from Hardin Memorial Hospital because the 
Veteran did not provide a consent form as requested in an 
April 2007 letter.  

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  In view of the 
foregoing, the AMC/RO should seek to obtain private medical 
records that the Veteran has previously identified. 
Specifically, the AMC/RO should make all reasonable efforts 
to obtain records from Parkland Health & Hospital System in 
Dallas, Texas; Hardin Memorial Hospital in Elizabethtown, 
Kentucky; Montford Prison Unit in Lubbock, Texas; Galveston 
Hospital in Galveston, Texas; and John Sealy Hospital in 
Galveston, Texas.  The Board notes that the AMC/RO should 
also inquire whether any other medical records exist.  See 
38 C.F.R. § 3.159(c)(1) (2009).

Accordingly, the case is REMANDED for the following action:

1.	The AMC/RO should obtain from the 
Veteran the names and addresses of 
all medical professionals who have 
ever treated him for a groin injury, 
to include the left spermatic cord.  
Upon the Veteran's response, the 
AMC/RO should obtain copies of 
medical records from these providers 
and include them in the claims file.  
Specifically, all relevant records 
should be requested from Parkland 
Health & Hospital System in Dallas, 
Texas; Hardin Memorial Hospital in 
Elizabethtown, Kentucky; Montford 
Prison Unit in Lubbock, Texas; 
Galveston Hospital in Galveston, 
Texas; and John Sealy Hospital in 
Galveston, Texas.  A copy of any 
negative response(s) should be 
included in the claims file.

2.	After completion of any other 
development indicated by the record, 
the AMC/RO must readjudicate the 
claim for service connection for 
residuals of an injury to the groin, 
to include the left spermatic cord.  
If any benefit sought remains denied, 
the AMC/RO should issue an 
appropriate SSOC and provide the 
Veteran an opportunity to respond.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West  2002 & Supp. 2009). 



	                  
_________________________________________________
R. F. WILLIAMS 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

